Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          18-NOV-2019
                                                          10:42 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        KA#U SUNSHINE LLC, Respondent/Plaintiff-Appellee,

                                  vs.

ANDERSON X. LINDSEY, Petitioner/Real Party In Interest-Appellant,

                                  and

    Unknown heirs or assigns of KAHAKU (k), KANAKALAUAI (w),
     PAPALIMU (w), KAPANA (k), also known as W. KAPANA (k),
  H. AKONA, MALAKINI (w), also known as MALAKINI APIKI (w) and
        MALAKINI ENAENA (w), and ALL WHOM IT MAY CONCERN,
                 Respondent/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 17-1-358)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/real party in interest-appellant Anderson X.

Lindsey’s application for writ of certiorari, filed on October 7,

2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 18, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson